Peck, J.,
dissenting.
I dissent from the conclusion of the majority of the court, because I believe that this is a case where the contract should have been preceded by an advertisement, inviting competition. The fact that the contract stipulates for a delivery of cars within eighteen and thirty days, does not convince me that an exigency existed which would excuse an omission to advertise. The naming a short date for delivery is a device not unusual, as an excuse for paying a high price for that reason; when, as in this case, a prompt delivery is neither expected nor exacted.
The receipt given, upon the award of the Davis-Holt-Campbell commission, should bind the claimant and defeat a recovery.